Exhibit Pilgrim’s Pride Corporation First Amendment to Limited Duration Waiver Agreement This First Amendment to Limited Duration Waiver Agreement (herein, the “Amendment”) is made as November25, 2008, by and among Pilgrim’s Pride Corporation, a Delaware corporation (the “Company”), To-Ricos, Ltd., a Bermuda company (“To-Ricos”), To-Ricos Distribution, Ltd., a Bermuda company (“To-Ricos Distribution”; and together with To-Ricos, the “Foreign Borrowers”; the Company and the Foreign Borrowers collectively, the “Borrowers” and individually, a “Borrower”),the Banks party hereto, and Bank of Montreal, aCanadian chartered bank acting through its Chicago branch, as administrative agent for the Banks (the “Agent”). Recitals: A.The Borrowers, the Banks and the Agent are parties to that certain Limited Duration Waiver Agreement dated as of October26, 2008 (the “Waiver Agreement”). B.Pursuant to the Waiver Agreement the Required Banks agree, among other things, to waive the Subject Default during the period ending November26, C.The Borrowers has requested that the Required Banks amend the Waiver Agreement to extend the Scheduled Waiver Expiration Date and to amend certain other provisions thereof, and the Required Banks are willing to do so subject to the terms and conditions set forth herein. Accordingly, subject to the satisfaction of the conditions precedent set forth below, the Borrowers and the Required Banks agree as follows: Now, Therefore, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.Incorporation of Recitals; Defined Terms.The Borrowers acknowledge that the Recitals set forth above are true and correct in all material respects.The defined terms in the Recitals set forth above are hereby incorporated into this Amendment by reference.All other capitalized terms used herein without definition shall have the same meanings herein as such terms have in the Waiver Agreement. 2.Amounts Owing.The Borrowers acknowledge and agree that the principal amount of Loans,
